Case 2:15-cv-05346-CJC-E Document 433-52 Filed 10/09/20 Page 1 of 3 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25830




                    Exhibit
      Evidence Packet in Support of Defendant’s Motions for Summary Judgment




                                                               Evidence Packet P.0857
Case 2:15-cv-05346-CJC-E Document 433-52 Filed 10/09/20 Page 2 of 3 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25831




                                                                     Evidence Packet P.0858
Case 2:15-cv-05346-CJC-E Document 433-52 Filed 10/09/20 Page 3 of 3 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25832




                                                                     Evidence Packet P.0859
